Citation Nr: 1038344	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for hallux 
valgus, left foot.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for hallux 
valgus, right foot.

3.  Entitlement to service connection for hallux valgus, right 
foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 30, 1974 to November 20, 1974.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

In April 1982, the RO denied the Veteran's service-connection 
claim for a left foot injury, diagnosed as hallux valgus.  
Subsequently, in April 1987, the RO denied the Veteran's service-
connection claim for a right foot condition, also diagnosed as 
hallux valgus.  The Veteran did not appeal either of these rating 
decisions.

In October 2005, the Veteran filed requests to reopen his 
previously denied hallux valgus claims.  The RO denied these 
requests in the above-referenced June 2006 rating decision.  The 
Veteran disagreed with the RO's decisions, and perfected appeals 
as to both issues.


FINDINGS OF FACT

1.  In April 1982, the RO denied the Veteran's claim of 
entitlement to service connection for hallux valgus of the left 
foot.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's April 1982 rating decision is cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for hallux valgus of the left foot.
3.  In April 1987, the RO denied the Veteran's claim of 
entitlement to service connection for hallux valgus of the right 
foot.  The Veteran did not appeal this decision.  

4.  The evidence associated with the claims folder subsequent to 
the RO's April 1987 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for hallux valgus of the right foot.

5.  The evidence of record does not show by clear and 
unmistakable evidence that the Veteran's right foot hallux valgus 
preexisted his enlistment in September 1970.

6.  The evidence of record does not demonstrate that a 
relationship exists between the Veteran's right foot hallux 
valgus his active duty military service.


CONCLUSIONS OF LAW

1.  The April 1982 RO decision which denied the Veteran's 
service-connection claim for hallux valgus of the left foot is 
final.  38 U.S.C.A. § 7105 (West 2002);            38 C.F.R. §§ 
3.104, 20.1103 (2009).

2.  Since the April 1982 RO decision, new and material evidence 
has not been received with respect to the Veteran's claim of 
entitlement to service connection for hallux valgus of the left 
foot.  Therefore, the claim is not reopened.  38 U.S.C.A.        
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The April 1987 RO decision which denied the Veteran's request 
to reopen his service connection claim for hallux valgus of the 
right foot is final.  38 U.S.C.A.     § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

4.  Since the April 1987 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for hallux valgus of the right 
foot.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  With respect to the Veteran's right foot hallux valgus, the 
statutory presumption of soundness on enlistment has not been 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002).

6.  The Veteran's right foot hallux valgus was not incurred in 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in November 2005 and March 2006.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of 
final decisions.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claims in May 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning the new and material evidence claims, the Board notes 
that the Veteran was adequately advised of the bases for the 
previous denial of his service-connection claim for left foot 
hallux valgus, to determine what evidence would be new and 
material to reopen the claim as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  See the above-referenced November 2005 VCAA 
letter to the Veteran.  Significantly however, the November 2005 
letter did not adequately notify the Veteran of the bases for the 
previous denial of his service-connection claim for right foot 
hallux valgus.  In any event, because the Board is reopening the 
Veteran's right foot hallux valgus claim, the Veteran is not 
prejudiced by any inadequacy in Kent notice.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA and private 
treatment records have been obtained.  
The Veteran's representative has recently noted that the Veteran 
was not afforded a VA examination to determine if the claimed 
conditions could be associated with his military service.  See 
the August 30, 2010 Appellant's Brief, page 2.  

With respect to the Veteran's left foot hallux valgus claim, VA's 
statutory duty to assist a claimant in the development of a 
previously finally-denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
As discussed in more detail below, new and material evidence 
sufficient to reopen the Veteran's service-connection claim for 
left foot hallux valgus has not been submitted.  Thus, remanding 
the claim to obtain additional medical examination or opinion is 
not required.  

With respect to the Veteran's right foot hallux valgus claim, the 
Board is in fact reopening the claim.  The Board recognizes that 
the Veteran was not afforded a VA examination to address his 
right foot hallux valgus claim.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in- service 
event, injury or disease," or that a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's perfected 
right foot hallux valgus service-connection claim is unnecessary 
in this case.  As discussed in more detail below, the evidence of 
record is against a finding that the Veteran incurred any in-
service right foot disease or injury [McLendon element (2)], and 
the Board finds the Veteran's lay statements to the contrary not 
credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
[finding that VA is not required to provide a medical examination 
when there is not credible evidence of an event, injury, or 
disease in service].  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not support a finding that the Veteran was diagnosed with or 
treated for right foot problems during his military service, and 
the Veteran's lay assertions to the contrary lack credibility.  
Accordingly, return of this case to the RO for additional 
development or consideration is not required.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and declined the opportunity for a personal hearing.

Accordingly, the Board will address the merits of the claims.


New and material evidence claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for left foot hallux valgus was 
previously denied by the RO in an April 1982 rating decision.  
The Veteran's right foot hallux valgus claim was last denied by 
the RO in an April 1987 rating decision.  The Veteran did not 
appeal these decisions, and they became final.  38 C.F.R. §§ 
3.104, 20.1103 (2009).

      A.  Left foot hallux valgus

In essence, the Board denied the Veteran's left foot hallux 
valgus claim in April 1982 because the evidence of record at the 
time demonstrated that the Veteran's left foot hallux valgus 
preexisted his entrance into active military service, and was not 
aggravated by his service beyond its normal progression.  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e. after April 1982] 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether there is evidence that 
the Veteran's left foot hallux valgus was aggravated beyond its 
normal progression by his active duty military service.

After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for left foot hallux valgus has not been submitted.

The evidence pertaining to the Veteran's left foot hallux valgus 
claim of record prior to the April 1982 RO rating decision 
included the Veteran's service treatment records, which noted a 
diagnosis of hallux valgus of the left foot with arthritis of the 
first metatarsal phalangeal joint.  See the Veteran's October 29, 
1974 Chronological Record of Medical Care; see also the Veteran's 
November 4, 1974 Narrative Summary.  The Veteran's service 
records specified that the Veteran's left foot hallux valgus and 
arthritis existed prior to service [EPTS], and manifested in 
"recurrent difficulty in marching and long standing."  Such 
disability was determined to be congenital in nature, and was not 
aggravated by service.            See the Veteran's November 4, 
1974 Narrative Summary.  The Veteran was separated from service 
in November 1974 due to "erroneous enlistment."  Id.   
Additionally of record were the Veteran's post-service medical 
records from 1981, which contained diagnoses of left toe bunions.  
X-rays taken at a March 1982 VA examination indicated a possible 
remote fracture of the first metatarsophalageal joint of the left 
foot, and a diagnosis of slight hallux valgus.  Also of record 
prior to the April 1982 rating decision were the Veteran's lay 
assertions that his left foot problems worsened during service 
due to "a lot of marching," and that it was found he had a 
fracture at the base of the left great toe.  The Veteran also 
asserted that surgery was recommended, but that he refused 
surgery and was discharged from the Army.  See the March 1982 VA 
examiner's report, page 5.  

The evidence pertaining to the Veteran's claim added to the 
claims folder since April 1982 consists of additional service 
treatment records from the Ireland Army Hospital, post-service VA 
and private treatment records, and the Veteran's personal 
statements.

The RO obtained the Veteran's service records file from the 
Ireland Army Hospital in May 2006.  This file consisted 
predominantly of copies of service records that were of record 
and previously considered by the RO in April 1982.  As such, 
these records are not new, and cannot serve to reopen the 
Veteran's claim.  There is only one record in the Hospital file 
that was not considered by the RO in April 1982-namely, the 
Veteran's November 5, 1974 Application for Separation from 
Service.  Although this record references a "medical 
condition," the application in no way indicates or even suggests 
that the Veteran's military service aggravated his left foot 
hallux valgus beyond its normal progression.  Moreover, 
documentation of the fact that the Veteran was erroneously 
enlisted due to his left foot hallux valgus was already of record 
at the time of the April 1982 rating decision.  See the Veteran's 
November 4, 1974 Narrative Summary.  Based on these observations, 
the Board finds that the report is neither material, nor relevant 
to the Veteran's claim.  The Board recognizes the provisions of 
38 C.F.R. § 3.156(c), which direct VA to reconsider a claim on 
the merits, notwithstanding the submission of new and material 
evidence, if relevant service department records which existed 
prior to the last final denial of a claim, but were not 
associated with the file at that time, are submitted.  Critically 
however, in this case, 38 C.F.R. § 3.156(c) does not apply, as 
the additionally-submitted service record is not relevant to the 
Veteran's hallux valgus aggravation claim.  That is, the 
additional evidence does not suggest that this ability was 
aggravated by his active military service.

Although the Veteran's post-service VA and private treatment 
records [to include recent statements from Dr. D.A.P. in 2004 and 
2006] do in fact indicate continued treatment for left foot 
hallux valgus, they crucially do not indicate whether any such 
disability was aggravated beyond its normal progression by the 
Veteran's military service.  Nor do they demonstrate that any 
left toe arthritis had its onset in-service, or within the one 
year presumptive period following service, as outlined in 
38 C.F.R. § 3.309(a).  As such, these medical records are also 
not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of nexus, does 
not constitute new and material evidence].  

With respect to the Veteran's personal statements, to include his 
recent assertions that his left foot hallux valgus was caused or 
aggravated by trauma from "running, jumping, and walking 
excessive periods of time" during service [see the Veteran's 
August 2008 Notice of Disagreement], the Board notes that such 
statements are cumulative and redundant of statements made to the 
March 1982 examiner prior the April 1982 RO rating decision, and 
therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again 
noted that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The Board acknowledges a September 2006 VA treatment report 
indicating that the Veteran has had "foot pain from bunions, 
hammertoes from changes from marching since he has been in the 
army."  See the Veteran's September 13, 2006 VA Progress Note.  
With respect to the Veteran's left foot hallux valgus claim 
alone, this statement does not constitute new and material 
evidence, as it is reiterative of prior assertions made by the 
Veteran to the VA examiner in March 1982, and crucially does not 
address the specific matter under consideration, namely whether 
there is evidence that the Veteran's left foot hallux valgus was 
aggravated beyond its normal progression by his active duty 
military service.

Critically, there is no evidence which has been added to the 
record subsequent to the above-referenced April 1982 rating 
decision which demonstrates in-service aggravation of the 
Veteran's preexisting left foot hallux valgus other than that 
which was already considered by the RO in April 1982.  The 
additional evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R.      § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's left 
foot hallux valgus claim may not be reopened, and the benefit 
sought on appeal remains denied.

      B.  Right foot hallux valgus

In essence, the RO denied the Veteran's right foot hallux valgus 
claim in April 1987 because the evidence of record at the time 
failed to demonstrate that the Veteran had a right foot 
disability that had its onset in, or was caused by his military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after April 
1987] evidence bears directly and substantially upon these 
matters.

In November 2005, the Veteran submitted a statement indicating 
that he experienced "excruciating pain and swelling, primarily 
in [his] right foot" during his basic training, and that a 
doctor told him he had two bones rubbing together in his right 
foot, and a "touch of arthritis."  See the Veteran's November 
11, 2005 letter to the RO.  The Veteran has not asserted as much 
[with respect to his right foot] at any time prior to the April 
1987 rating decision.  

Additionally, the Veteran has submitted ongoing VA treatment 
reports which note on one occasion that he has "foot pain from 
bunions, hammertoes from changes from marching since he has been 
in the army."  See the Veteran's September 13, 2006 VA Progress 
Note.  Because the Veteran's right foot hallux valgus claim was 
previously-denied due to insufficient evidence demonstrating an 
in-service injury [as opposed to insufficient evidence 
demonstrating in-service aggravation, as was required to reopen 
the Veteran's left foot hallux valgus claim above], the medical 
statement is in fact material to the Veteran's right foot claim.

The Board finds that the above-referenced lay and medical 
evidence constitutes new and material evidence as to the issue on 
appeal.  As noted above, for the sole purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the Veteran's statements and the medical evidence, 
although not their weight, is presumed for the narrow purpose of 
determining whether sufficient evidence has been submitted to 
reopen the previously disallowed claim for service connection.  
See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's right foot hallux valgus claim, and 
presents a reasonable possibility of substantiating it.  See 38 
C.F.R. § 3.156 (2009).  Accordingly, the Board finds that there 
is sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for right foot hallux 
valgus.


Service connection for right foot hallux valgus 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities. 

In the present case, the RO has in fact considered the Veteran's 
right foot hallux valgus claim on a de novo basis.  See the May 
2007 statement of the case (SOC).  The Veteran's presentation has 
not been limited to the matter of submission of new and material 
evidence.  Thus, there is no prejudice in the Board's 
consideration of this claim on the merits.  In any event, as 
discussed above, the Veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection, and the Veteran has set forth his contentions as to 
why he believes that service connection should be granted for 
right foot hallux valgus on numerous occasions.  Further, all 
relevant records have been associated with the claims folder.  

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).    

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);      
38 C.F.R. §§ 3.307, 3.309 (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable [obvious or manifest] 
evidence demonstrates that an injury or disease existed prior 
thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

 "Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board initially notes that unlike the Veteran's preexisting 
left foot hallux valgus, which was identified as congenital and 
existing prior to service in the Veteran's service treatment 
records, the Veteran's currently diagnosed right foot hallux 
valgus was not identified upon enlistment, or at any time during 
service, upon separation, or for years thereafter.  

As such, there is no "clear and unmistakable evidence" of 
record demonstrating that the Veteran's right foot hallux valgus 
existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner, supra.  The presumption of soundness upon 
enlistment has therefore not been rebutted with respect to this 
issue.  

Therefore, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), current disability, it is 
undisputed that the Veteran currently has right foot hallux 
valgus, which was first diagnosed by the March 1982 VA examiner.  
See the March 1982 VA examiner's report, page 5 [noting minimal 
slight hallux valgus of both feet].  X-rays of the right foot 
taken in January 1987 demonstrate a hallux valgus deformity and 
"minimal degenerative change" of the first interphalangeal 
joint.  See the Veteran's January 6, 1987 VA Radiographic Report.  
Accordingly, Hickson element (1), current disability, is 
satisfied.

With respect to Hickson element (2), in-service injury or 
disease, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records are completely normal with respect to the Veteran's right 
foot.  Indeed, all of the Veteran's in-service foot pain 
complaints pertained solely to his left foot hallux valgus 
disability.  As noted above, right foot hallux valgus was not 
diagnosed until 1982, approximately eight years following the 
Veteran's separation from service in 1974.  Additionally, any 
associated right toe arthritis was not identified until 1987, 
well after the one year presumptive period outlined in 38 C.F.R. 
§ 3.309(a).

Concerning in-service injury, the Veteran now asserts that he 
sustained injury to his right foot in service after marching 
during basic training.  More specifically, the Veteran asserts 
that he received an X-ray of his right foot during service, and a 
doctor indicated that he has "two bones rubbing together when 
you walk, and a touch of arthritis."  The Veteran indicated that 
in-service doctors wanted to perform surgery on his right foot, 
but he did not want to go through with the operation.  The 
Veteran then accepted a medical discharge.  See the Veteran's 
November 11, 2005 letter to the RO.  

The Veteran is certainly competent to testify as to observable 
events or symptomatology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, competency is very different than 
credibility.  In light of the evidence of record as a whole, the 
Board finds that the Veteran's subjective assertions that he 
sustained an injury to, and sought treatment for his right foot 
during his period of active service, to be competent but not 
credible.  

As noted above, the Veteran's service records, while referencing 
problems related to his left foot, do not document any complaints 
of, or treatment for any right foot disability.  Indeed, all foot 
problems noted in service were attributed to the Veteran's left 
foot hallux valgus alone.  The Board finds it incredible that had 
the Veteran injured his right foot to the extent that he now 
describes, to the point where surgical correction or separation 
from service was necessary, that no in-service medical 
documentation would exist suggesting as much, especially in light 
of the repeated references to his left foot.  One would expect 
that if the Veteran had difficulties with his right foot during 
service, he would have reported such during his treatment for his 
left foot.  

Additionally, the Veteran's recent assertions are contradicted by 
prior assertions he made at his March 1982 VA examination.  At 
that exam, the Veteran pertinently described how he "had to do a 
lot of marching [in service] and started having swelling of his 
left foot."  [Emphasis added by the Board.]  The Veteran went on 
to note that it was found that had a fracture at the base of the 
great toe of his left foot, and that "[s]urgery was recommended 
but [he] refused surgery and was discharged from the Army."  See 
the March 1982 VA examiner's report, page 5.  The Veteran 
mentioned no problems with his right foot at the March 1982 
examination, and related all in-service foot complications [to 
include a recommendation for surgery, and his ultimate 
separation] to his left foot, not his right.  The Veteran's 
service treatment records support the Veteran's March 1982 
statements to the VA examiner [as they demonstrate in-service 
treatment for left foot hallux valgus, and subsequent separation 
due to his preexisting left foot disability], and do not support 
the Veteran's recent assertions to the contrary.  The Board 
accordingly places greater weight of probative value on the 
history the Veteran presented to medical professionals for 
treatment purposes, than it does on his subsequent statements to 
VA in connection with claims for monetary benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board adds that there is no indication of any right foot 
symptomatology elsewhere in the Veteran's claims file at any time 
for years following service.  Indeed, it was not until March 1982 
[approximately eight years following the Veteran's separation 
from service] that any medical professional diagnosed the Veteran 
with bilateral hallux valgus, as opposed to simply left foot 
hallux valgus.  See the March 1982 VA examiner's report, page 5.  

The Board acknowledges the above-referenced VA treatment report 
noting that the Veteran has "foot pain from bunions, hammertoes 
from changes from marching since he has been in the army."  See 
the Veteran's September 13, 2006 VA Progress Note.  However, it 
appears that this September 2006 VA physician is simply 
reiterating the Veteran's own self-described, unsupported medical 
history.  The physician provides no supporting rationale for this 
observation, and does not reference any prior treatment report in 
the record.  In this regard, the Board affords the VA physician's 
September 2006 statement no probative value.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) [in evaluating medical 
opinion evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran if they have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion]; see also Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

Finally, to the extent the Veteran asserts that an in-service 
doctor told him he had a right foot injury or disease in-service, 
the Board emphasizes the Veteran's report of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As noted above, 
no contemporaneous evidence of record supports the Veteran's 
recent account of in-service treatment for a right foot injury.
The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is competent and credible, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case, based on the Veteran's pertinently negative 
contemporaneous treatment reports, the absence of complaint or 
treatment for any right foot problems for eight years following 
service, the Veteran's conflicting and unsupported statements, 
and the Veteran's potential bias, the Board finds that the 
Veteran's lay testimony lacks credibility when considered in 
relation to all of the evidence of record as a whole.  As such, 
neither in-service disease or injury, nor continuity of right 
foot symptomatology since service is demonstrated.  Hickson 
element (2) is not satisfied, and the Veteran's right foot hallux 
valgus claim fails for this reason alone.  

For the sake of completeness, with respect to Hickson element 
(3), nexus or relationship, there is no competent medical 
evidence of a relationship between the Veteran's right foot 
hallux valgus and his active duty military service.  In light of 
the lack of any in-service right foot disease or injury, medical 
nexus would appear to be an impossibility.  

The Board adds that neither the Veteran nor his representative 
has been shown to possess the requisite medical training or 
credentials needed to render a competent medical opinion as to 
the etiology of the Veteran's right foot hallux valgus.  
Accordingly, the lay opinions attributing the Veteran's right 
foot hallux valgus to his active duty service do not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
discussed in detail above, although the Veteran is competent to 
assert he has experienced right foot pain continuously since 
1974, the Board has found these assertions to be not credible. 

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.  The benefit sought 
on appeal is denied.


ORDER

The request to reopen the previously-denied claim of entitlement 
to service connection for left foot hallux valgus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right foot hallux valgus is 
reopened.  



Service connection for right foot hallux valgus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


